Citation Nr: 1041133	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-19 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of 
frostbite (cold injury residuals) to the left foot, to include 
entitlement to a separate rating for peripheral neuropathy and 
Raynaud's phenomenon. 


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran had honorable active duty from November 1956 to 
September 10, 1964, and other than honorable service from 
September 11, 1964 to April 1965.  A VA administrative decision 
held that the period of service between September 11, 1964 and 
April 1965 was dishonorable for purposes of VA benefits and that 
no compensation based on such service is payable.  See 38 C.F.R. 
§ 3.12 (2006).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In August 2003, the RO denied a rating in excess of 20 
percent for cold injury residuals of the left foot.  The Veteran 
appealed, and that issue came before the Board in January 2007, 
at which point it was remanded to the RO for further development.  
Upon remand, in a June 2007 rating decision, the RO granted a 
rating of 30 percent for cold injury residuals of the left foot 
effective as of July 20, 2002, the date of receipt of the 
Veteran's claim for an increased rating.  The Board notes that 
the RO informed the Veteran that this decision was considered a 
grant of the full benefit sought on appeal.  However, it was not 
actually a full grant of the benefit sought on appeal, as the 
Veteran has not been granted a total disability rating, and he 
seeks additional ratings for related symptoms of his service-
connected cold injury residuals, as discussed below.  Therefore, 
although the RO granted a partial increased rating during the 
course of the appeal, the Veteran's appeal proceeds from the 
initial rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (even if a rating is increased during the pendency of an 
appeal, a Veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

The Board notes that, in an October 2008 letter, the Veteran's 
attorney specifically requested additional ratings for peripheral 
neuropathy and Raynaud's phenomenon of the left foot and leg, as 
symptoms associated with the cold injury residuals of the left 
foot.  In a March 2010 letter, she argued that these issues are 
inextricably intertwined with the evaluation for cold injury 
residuals of the left foot, and no adjudicative action had been 
taken with respect to such "claims."  In this regard, the RO 
initially sent a notice to the Veteran and his attorney as to the 
evidence and information required to substantiate a service 
connection claim for a condition as secondary to a service-
connected disability.  See October 2008 letter.  However, the RO 
subsequently advised the Veteran and his attorney to disregard 
that letter, as the symptoms of peripheral neuropathy and 
Raynaud's phenomenon were being considered as part of the 
Veteran's claim for an increased rating for cold injury residuals 
of the left foot, which remained on appeal.  See December 2008 
letter.  Further, the RO addressed entitlement to a separate 
rating for such symptoms in the most recent adjudication of the 
increased rating claim.  See May 2009 statement of the case.  As 
such, the issue on appeal has been recharacterized as stated on 
the first page of this decision to accurately reflect the benefit 
sought by the Veteran.

Unfortunately, the Board finds that further development is 
necessary for a fair adjudication of the Veteran's claim.  
Accordingly, the appeal is again REMANDED to the RO.  VA will 
notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In the previous remand, the Board noted that the most recent 
treatment records in the claims file were dated in July 2002, and 
the Veteran reported additional symptoms that were not addressed 
in the most recent VA examination in May 2003.  Accordingly, the 
case was remanded, and the RO was directed to obtain VA treatment 
records dated from July 2002 forward, and to schedule the Veteran 
for a VA examination to determine the current severity of his 
cold injury residuals of the left foot.  The RO obtained VA 
treatment records dated from July 2002 through November 2006, and 
the Veteran was afforded a VA examination in March 2007.  The RO 
also obtained private treatment records from Shands dated from 
January 1999 through November 2006, as well as records pertaining 
to the Veteran's disability benefits from the Social Security 
Administration (SSA).

However, the last treatment records in the claims file are dated 
in November 2006, and it appears that the Veteran has continued 
to receive treatment for his claimed disability since that time.  
Records generated by VA facilities are considered to be in the 
constructive possession of VA adjudicators, regardless of whether 
they are physically in the claims file, and a remand is necessary 
if such records may have an impact on the adjudication of a 
claim.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992); Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998).  As such, the case must 
be remanded in order to obtain all VA treatment records, as well 
as any identified, pertinent private treatment records, dated 
from November 2006 forward.  

Additionally, there is an indication that the Veteran's cold 
injury residuals of the left foot may have increased in severity 
since the last VA examination.  Further, it remains unclear to 
the Board whether the Veteran actually has peripheral neuropathy 
or Raynaud's phenomenon associated with such disability, as he 
has asserted.  VA's duty to assist includes providing a thorough 
and contemporaneous medical examination, which takes into account 
prior medical evaluations and treatment.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  A new examination must be provided 
where the Veteran claims that the disability has worsened and the 
available evidence is too old to adequately evaluate the current 
severity.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
Therefore, after all identified, available records have been 
obtained and associated with the claims file, the Veteran should 
be scheduled for a VA examination to determine the current 
severity of the claimed disability.  The examiner should 
specifically address whether there is any associated peripheral 
neuropathy or Raynaud's phenomenon.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
outstanding treatment records pertaining 
to his cold injury residuals of the left 
foot, and to complete an Authorization and 
Consent to Release Information to VA form 
(VA Form 21-4142) for any non-VA provider.  
After obtaining the necessary 
authorizations, request copies of any 
outstanding treatment records, including 
but not limited to any VA treatment 
records dated from November 2006 forward.  
If any records are not obtained with 
reasonable efforts, notify the Veteran and 
allow him an opportunity to provide such 
records.

2.  After all identified, available 
treatment records have been obtained and 
associated with the claims file, schedule 
the Veteran for a VA examination to 
determine the current severity of his cold 
injury residuals of the left foot.  The 
entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  

The examiner is requested to describe all 
symptoms of cold injury residuals of the 
left foot and state the severity of such.  
The examiner should specifically state 
whether the Veteran has had peripheral 
neuropathy and/or Raynaud's phenomenon at 
any time during the course of the appeal, 
i.e., since July 2002.  If either of these 
symptoms has been present, the examiner 
should state whether it is at least as 
likely as not (probability of 50 percent 
or more) that such symptoms are associated 
with cold injury residuals of the left 
foot.  Any opinion offered must be 
accompanied by a complete rationale, which 
should reflect consideration of all lay 
and medical evidence of record.

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim.  Such 
adjudication should be based on all lay 
and medical evidence of record, and should 
specifically address whether a separate or 
higher evaluation is warranted based on 
peripheral neuropathy and/or Raynaud's 
phenomenon.  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and his attorney, which 
addresses all relevant law and all 
evidence associated with the claims file 
since the last adjudication.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

